Citation Nr: 0807168	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for plug syndrome and 
diarrhea.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Evaluation of degenerative joint disease of the right 
hip, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 24, 1990 to October 
1, 1990; from April 2000 to June 2000; from October 2001 to 
May 2002; and from October 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007.  A transcript of his hearing has 
been associated with the record.

The issues of entitlement to service connection for GERD, as 
well as for plug syndrome and diarrhea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Degenerative joint disease of the right hip is manifested by 
X-ray evidence of early degenerative joint disease, pain, and 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic Codes 
5003, 5251, 5252, 5253 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in 
November 2004, after the enactment of the VCAA.

A letter dated in December 2004 asked the veteran to identify 
evidence supportive of his claims.  The evidence necessary to 
support a claim of entitlement to service connection was 
discussed.  The evidence of record was listed.  The veteran 
was told how VA would assist him in obtaining evidence.

An April 2006 Dingess/Hartman letter discussed the manner in 
which VA determines disability ratings and effective dates.  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The April 2006 letter advised the veteran that, in 
evaluating claims for increase, VA looks at the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact on employment.  The letter did not 
advise the veteran whether the Diagnostic Codes pertinent to 
the disability contain criteria necessary for entitlement to 
a higher rating that would not be satisfied by the veteran's 
demonstration that there was a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on the veteran's employment and daily life.  
However, the Board's review of the record demonstrates that 
the veteran had knowledge of what was necessary to 
substantiate his claim.  In this regard, the Board notes that 
in his July 2005 notice of disagreement, the veteran 
discussed the impact of his hip disability on his daily life, 
to include employment.  In his March 2006 substantive appeal, 
the veteran indicated that he experienced locking of his hip 
and range of motion problems.  He also discussed functional 
difficulty with his hip at his August 2007 hearing before the 
undersigned.  A written statement submitted at the August 
2007 hearing also discussed the functional limitations caused 
by the disability.  In essence, the veteran has demonstrated 
through his statements and testimony that he was aware of the 
evidence necessary to substantiate his claim for increase.  
The Board therefore finds that the fundamental fairness of 
the adjudication process is not compromised in this case.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, he was not prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
August 2007.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service- 
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.  The Board concludes that the 
overall degree of the veteran's right hip disability has not 
significantly changed and that a uniform evaluation is 
warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2007).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Limitation of extension of the thigh warrants a maximum 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, a 10 percent rating is appropriate 
where flexion is limited to 45 degrees.  Where flexion of the 
thigh is limited to 30 degrees, a 20 percent evaluation is 
warranted.  A 30 percent evaluation contemplates limitation 
of motion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Impairment of the thigh with limitation of adduction and 
inability to cross the legs warrants a 10 percent evaluation.  
Limitation of abduction, adduction or rotation of the thigh, 
with motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

On VA examination in March 2005, the veteran's history was 
reviewed.  He endorsed pain and stiffness, but denied 
swelling, heat, redness, instability, and giving way.  He 
stated that he sometimes flared to the point where he had to 
stay home from work for a day.  The examiner noted that the 
veteran had taken various medications for pain relief.  Range 
of motion testing revealed flexion to 120 degrees, extension 
from zero to 28 degrees, adduction from zero to 22 degrees, 
abduction from zero to 40 degrees, external rotation from 
zero to 58 degrees, and internal rotation from zero to 40 
degrees.  No painful motion was elicited.  The examiner 
concluded that during flare-ups, there was additional 
functional limitation of 5 to 10 percent.  There was no 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  The veteran's gait was 
normal.  There was no ankylosis.  The veteran's right leg was 
noted to be one-eighth of an inch shorter than the left.  X-
rays revealed early degenerative joint disease.  The 
diagnosis was degenerative joint disease of the right hip 
with occasional pain.

The veteran underwent physical therapy for right hip pain in 
February 2006.  He was instructed in stretching and 
strengthening exercises.  He was issued a single point cane.

An additional VA examination was carried out in May 2007.  
The examiner noted that the veteran had been using a cane for 
one month.  The veteran reported that he performed an 
exercise program and used medication.  He stated that he 
could stand for more than one, but less than three hours and 
that he was able to walk one to three miles.  He endorsed 
giving way, instability, pain, stiffness, and weakness.  He 
denied episodes of dislocation or subluxation.  He indicated 
that he experienced locking episodes several times per year, 
but less than monthly.  He also endorsed flare-ups and stated 
that there were severe and occurred every two to three weeks.  
He asserted that flare-ups were totally disabling and 
required the use of narcotic medication.  On physical 
examination, the veteran's gait was antalgic.  While there 
was evidence of abnormal weight bearing, there was no 
evidence of callus formation or skin breakdown.  Examination 
did reveal abnormal shoe wear.  Range of motion testing 
revealed that the veteran could cross his legs and could toe 
out more than 15 degrees.  Flexion was from zero to 80 
degrees actively with pain at 80 degrees, and from zero to 
108 degrees passively with pain at 85 degrees.  Extension as 
from zero to 15 degrees actively with pain at 15 degrees, and 
from zero to 25 degrees passively with pain at 15 degrees.  
Abduction was from zero to 40 degrees actively, and from zero 
to 45 degrees passively.  Adduction was from zero to 25 
degrees.  Internal rotation was from zero to 35 degrees with 
pain at 35 degrees passively and from zero to 40 degrees with 
pain at 35 degrees against strong resistance.  External 
rotation was from zero to 45 degrees actively with pain at 45 
degrees, and from zero to 60 degrees passively with pain at 
45 degrees.  There was no additional limitation of motion on 
repetitive use.  The examiner noted that an MRI in November 
2005 revealed mild greater trochanteric bursitis, and that X-
rays taken in March 2007 were negative.  The diagnosis was 
right trochanteric bursitis.  The examiner noted that the 
effects of the disability were decreased mobility, problems 
with lifting and carrying, lack of stamina, and pain.  He 
indicated that the disability had a moderate effect on 
shopping, exercise, recreation, and traveling.  He also 
indicated that the disability prevented participation in 
sports.  

At his August 2007 hearing, the veteran testified that when 
he woke up, he rated his pain as nine on a scale from one to 
ten, and that during the day, he rated his pain between three 
and fine on the ten point scale.  He stated that pain 
medication just made his pain bearable.  He indicated that he 
had been assigned as a ward clerk because his work as a 
nursing assistant was affected by his disability.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that an evaluation in excess of 10 
percent is not warranted.  The Board acknowledges that the 
veteran's right hip disability is characterized by pain and 
decreased mobility.  However, his functional impairment due 
to all factors is essentially similar to his actual range of 
motion.  DeLuca.  The 10 percent evaluation contemplates pain 
on motion.  38 C.F.R. § 4.59.  It also contemplates 
limitation of flexion to 45 degrees, extension to 5 degrees, 
or limitation of rotation with an inability to toe out more 
than 15 degrees.  

In order to warrant a higher evaluation the veteran's right 
hip disability must approximate the functional equivalent of 
limitation of flexion to 30 degrees or limitation of 
abduction with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, 5253 (2007).  (Or 
otherwise establish compensable limitation of motion in 
separate planes.)  Neither the objective nor subjective 
evidence suggests such functional limitation due to any 
factor.  At worst, flexion of the leg was measured in May 
2007 from zero to 80 degrees, with pain at 80 degrees.  
Abduction at that time was from zero to 40 degrees.  The 
veteran retained functional extension to 15 degrees, 
adduction to 25 degrees, internal rotation to 35 degrees, and 
external rotation to 45 degrees.  Repetitive use did not 
further limit remaining functional use.  In essence, all 
motions remained better than that required for a higher 
evaluation.  As such, an evaluation in excess of 10 percent 
is not warranted.

In summary, any limitation of the right hip that may exist, 
as well as any functional impairment that can be attributed 
to pain and weakness, has been already considered in the 
assignment of a 10 percent rating under Diagnostic Code 5252. 
Neither the objective evidence nor subjective evidence 
suggests functional impairment approximating limitation of 
flexion to 30 degrees or any other functional impairment 
warranting a separate evaluation.  See 38 C.F.R. § 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Accordingly, the 
Board concludes that a higher evaluation is not for 
assignment.
ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right hip is denied.


REMAND

The Board observes that the veteran's most recent period of 
active duty, from October 2003 to November 2004, included a 
deployment to Iraq as a medic.  He asserts that he has had 
gastrointestinal symptoms since his time in Iraq.  
Specifically, he states that he had chronic diarrhea while in 
Iraq and that it was common among the people at his forward 
operating base.  He has testified that it was not documented 
because it was so common, and that sufferers were given what 
was known as a diarrhea pack for treatment.  The Board notes 
that the veteran is competent to report his symptoms and when 
they began.  

VA treatment records dating to August 2005 reflect the 
veteran's report that he had suffered with diarrhea since 
November.  Subsequent private testing resulted in no clinical 
diagnosis.  However, VA treatment records show findings of 
chronic diarrhea, irritable bowel syndrome, and GERD.  As the 
evidence shows complaints of gastrointestinal problems within 
one year of the veteran's most recent period of active duty, 
the Board concludes that a VA examination is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurring symptoms of a 
disability may be associated with the veteran's service); see 
also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court 
held that an examination must be conducted where the record 
before the Secretary (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

The veteran is advised that he should submit or identify any 
further evidence pertaining to his claims of entitlement to 
service connection for plug syndrome and diarrhea, and for 
GERD.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the nature, extent, and etiology of his 
claimed plug syndrome, diarrhea, and 
GERD.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case. 

Plug Syndrome and Diarrhea
Upon examination and review of the claims 
folders, the examiner should specifically 
state whether the veteran has plug 
syndrome, diarrhea, or any related 
disorder.  If so, the examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) any 
such disorder is etiologically related to 
any incident of service.

GERD 
Upon examination and review of the claims 
folders, the examiner should specifically 
state whether the veteran has GERD.  If 
so, the examiner should specifically 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) GERD is 
etiologically related to any incident of 
service.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
CYNTHIA. A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


